Citation Nr: 0030895	
Decision Date: 11/28/00    Archive Date: 12/01/00	

DOCKET NO.  99-04 172A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in 
Indianapolis, Indiana


THE ISSUE

Entitlement to reimbursement or payment of the cost of 
unauthorized private hospital care administered from March 
30, 1997 to April 1, 1997.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from April 1944 to 
January 1946.  

This matter arises from a June 1997 decision by the 
Department of Veterans Affairs (VA) Medical Center in 
Indianapolis, Indiana, that denied the benefit now sought on 
appeal.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.  


FINDINGS OF FACT

1.  Without prior authorization from VA, the veteran received 
inpatient treatment at a private hospital from March 30, 1997 
to April 1, 1997, for corneal laceration of the left eye with 
iris prolapse.  

2.  During the veteran's unauthorized private hospital care 
from March 30, 1997 to April 1, 1997, service connection had 
not been established for any disability; since that time, the 
veteran has been granted service connection for bilateral 
hearing loss rated as noncompensable.  


CONCLUSION OF LAW

The criteria for reimbursement or payment of the cost of 
unauthorized private hospital care from March 30, 1997 to 
April 1, 1997, have not been met.  38 U.S.C.A. § 1728 (West 
1991); 38 C.F.R. §§ 17.120, 17.121 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a procedural matter, the Board observes that the veteran 
was notified that his claim for reimbursement or payment of 
medical expenses incurred at a non-VA medical facility was 
denied in June 1997.  The veteran submitted a notice of 
disagreement with that determination in September 1997.  In 
response, the VA medical center furnished the veteran a 
statement of the case in January 1999; the cover letter 
accompanying that notification informed the veteran that he 
had 60 days in which to complete his appeal.  The cover 
letter was dated January 8, 1999.  The veteran's substantive 
appeal, however, was not received until March 30, 1999; this 
is more than 60 days following the issuance of the statement 
of the case.  Ordinarily, this fact would render the 
veteran's substantive appeal untimely.  See 38 U.S.C.A. 
§ 7105(d)(3); 38 C.F.R. § 20.301(b) (2000).  Parenthetically, 
because the veteran's request for an extension of the 60-day 
period for filing a substantive appeal also was received on 
March 30, 1999, it too was not timely received.  Ordinarily, 
absent a timely substantive appeal, the Board would lack 
jurisdiction in this case.  See 38 U.S.C.A. § 7104(a) (West 
1991 & Supp. 2000). However, the Board observes that there is 
no indication that the veteran's representative was furnished 
a copy of the January 8, 1999 statement of the case.  Because 
such notice to the veteran's representative is mandated by 
law (see 38 U.S.C.A. § 7105(d)(3)), the Board must conclude 
that the time period for filing a substantive appeal remained 
open in this case.  Accordingly, the Board will address the 
merits of the veteran's claim.  See 38 U.S.C.A. § 7104.

The veteran is seeking payment or reimbursement for the cost 
of hospital care administered without prior VA authorization 
at a non-VA medical facility from March 30, 1997 to April 1, 
1997.  He contends that VA should indemnify him against the 
cost of medical expenses that he incurred as a result of such 
inpatient treatment because he had received prior 
authorization from a VA employee.  Alternatively, he contends 
that this treatment was the result of a medical emergency.  

In this case, the veteran raises several matters to include 
whether the services for which payment is sought were 
authorized by VA, and, if there was no such authorization, 
whether he is eligible for payment or reimbursement for 
services not previously authorized under the provisions of 
38 U.S.C.A. §§ 1710 or 1728.  See Hennessey v. Brown, 7 Vet. 
App. 143, 148 (1994).  

Initially, the Board must make a determination as to whether 
VA gave prior authorization for the non-VA medical care under 
38 U.S.C.A. § 1703(a) (West 1991) and 38 C.F.R. § 17.54 
(2000).  This is a factual, not a medical, determination.  
See Similes v. Brown, 5 Vet. App. 555 (1994).  

Individual authorization for medical services is available 
for treatment of service-connected disability, disability for 
which a veteran was discharged or released from active 
service, disability of a veteran who has total and permanent 
service-connected disability, or for certain disabilities of 
a veteran participating in a VA rehabilitation program.  
38 U.S.C.A. § 1703; 38 C.F.R. § 17.52(a) (2000).  Contracts, 
including individual authorization for reimbursement or 
payment of expenses, are authorized for treatment of a 
medical emergency which poses a serious threat to a veteran 
receiving medical services in a VA facility.  38 C.F.R. 
§ 17.52(b)(3).  However, to meet this criterion, the veteran 
must be receiving treatment in a VA facility at the time of 
the emergency.  Prior VA treatment of a disorder or, as in 
this case, a telephone call on March 30, 1997 in an attempt 
to seek VA treatment does not meet this criterion.  Zimick v. 
West, 11 Vet. App. 45, 51-52 (1998).  In the case of an 
emergency that existed at the time of admission, an 
authorization may be deemed a prior authorization if an 
application is made to VA within 72 hours after the hour of 
admission.  38 C.F.R. § 17.54 (2000).  

As previously indicated, however, on the basis of the 
evidence of record, there is no record that a decision to 
authorize the veteran's emergent medical care at the 
Lafayette Home Hospital, Inc., for corneal laceration of the 
left eye with iris prolapse was made and, in fact, the 
evidence, including the veteran's testimony, 

indicates only that he was told by a VA hospital employee 
that he would have to seek treatment at the nearest trauma 
center because; (1) VA medical facilities were not feasibly 
available to treat the veteran's eye injury, and (2) there 
was no one available from the ophthalmology department in the 
VA hospital's emergency room.  In addition, the record does 
not otherwise indicate that VA took action prior to, or in 
conjunction with, the veteran's treatment at the Lafayette 
Home Hospital to authorize such treatment.

The foregoing illustrates that, as a factual matter, the 
veteran did not have authorization to receive private 
emergency medical treatment for a corneal laceration of his 
left eye with iris prolapse for the period from March 30, 
1997 to April 1, 1997.  Moreover, the regulations simply do 
not provide a legal basis for finding the veteran entitled to 
payment of the cost of medical services in this case as 
outlined by the very specific governing legal criteria set 
forth above that deal with private authorization by VA for 
private medical care.  38 C.F.R. §§ 17.52, 17.53, 17.54 
(2000); See also Zimick v. West, supra.  

Accordingly, the Board must conclude that prior authorization 
for the private medical treatment received by the veteran 
from March 30, 1997 to April 1, 1997, was not obtained 
pursuant to 38 C.F.R. § 17.54, and that payment is not 
warranted for expenses incurred in conjunction with that 
treatment under 38 U.S.C.A. § 1703.

Thus, the Board must consider the pertinent provisions for a 
veteran entitled to VA medical care who obtains treatment at 
a non-VA facility.  In this regard, the Secretary may, under 
such regulations as prescribed, reimburse a veteran for the 
reasonable value of private medical care or services for 
which the veteran had made payment.  See Malone v. Gober, 10 
Vet. App. 539, 541 (1997), citing 38 U.S.C.A. §  1728(a).  In 
any case where reimbursement would be in order for the 
veteran under § 1728(a), "the Secretary may, in lieu of 
reimbursing such veteran, make payment of the reasonable 
value of care or services directly ... to the hospital or 
other health facility furnishing the care or services.  
38 U.S.C.A. § 1728(b). 

Such reimbursement is available only where: (1) such care or 
services were rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health; 
(2) such care or services were rendered to a veteran in need 
thereof (A) for an adjudicated service-connected disability, 
(B) for a nonservice-connected disability associated with and 
held to be aggravating a service-connected disability, 
(C) for any disability of a veteran who has a total 
disability permanent in nature from a service-connected 
disability, or (D) for any illness, injury, or dental 
condition in the case of a veteran who (i) is a participant 
in a vocational rehabilitation program (as defined in section 
3101(9) of this title), and (ii) is medically determined to 
have been in need of care or treatment ...; and (3) [VA] or 
other Federal facilities were not feasibly available, and an 
attempt to use them beforehand would not have been 
reasonable, sound, wise, or practical.  38 U.S.C.A. 
§ 1728(a); 38 C.F.R. § 17.120.  The United States Court of 
Appeals for Veterans Claims has observed that given the use 
by Congress of the conjunctive "and" in the statute "all 
three statutory requirements would have to be met before 
reimbursement could be authorized."  Malone, 10 Vet. App. at 
542, citing Cotton v. Brown, 7 Vet. App. 325, 327 (1995).

At the time of the private treatment received by the veteran 
beginning March 30, 1997, service connection was not in 
effect for any disability.  The record indicates that, since 
that time, the veteran was granted service connection for 
bilateral hearing loss, deemed to be noncompensable in 
nature.  The effective date of that grant was September 10, 
1997.  Moreover, the record does not indicate that the 
veteran:  had a total disability permanent in nature 
resulting from a service-connected disability; was 
participating in a rehabilitation program under 38 U.S.C.A. 
Chapter 31 (West 1991); or that he had received treatment 
beginning March 30, 1997, for a service-connected disability 
or for a nonservice-connected disability associated with or 
aggravating an adjudicated service-connected disability.  The 
Board emphasizes that the statutory provisions authorizing VA 
to pay for care in non-VA facilities do not include provision 
for payment for non-VA care on the sole basis of emergency or 
unavailability of a VA facility.  See Zimick, 11 Vet. App. at 
49.  Even though the 

Board does not dispute the emergent nature of the medical 
treatment received by the veteran from March 30, 1997 to 
April 1, 1997, and even assuming that a VA facility was not 
feasibly available, the veteran was not treated for a 
service-connected disability during that period.  As stated 
previously, all of the three criteria under 38 U.S.C.A. 
§ 1728 and 38 C.F.R. § 17.120 must be met to establish 
entitlement to payment or reimbursement of the cost of 
unauthorized medical services, and all of the criteria are 
not met in this case.  Consequently, as there is no legal 
basis upon which to allow the claim, it therefore must be 
denied.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

In conclusion, entitlement to reimbursement or payment of 
private medical expenses incurred from March 30, 1997 to 
April 1, 1997, is denied because private authorization for 
such treatment was not given, because the veteran does not 
meet legal criteria requisite for payment of unauthorized 
private medical expenses under the provisions of 38 U.S.C.A. 
§ 1728, and because there is no authorization for payment or 
reimbursement for such expenses provided under 38 U.S.C.A. 
§ 1710.

As a final note, the Board observes that, in effect, the 
veteran has requested extraordinary equitable relief in this 
case.  In various statements submitted, as well as testimony 
given at his personal hearing, he indicated that the 
Government had promised him free medical treatment for the 
rest of his life because of his service to his country.  
Unfortunately, the granting of equitable relief exceeds the 
Board's authority.  Only the Secretary of Veterans Affairs is 
authorized to render such relief.  See 38 U.S.C.A. § 503(b) 
(West 1991); see also Schleis v. Principi, 3 Vet. App. 415, 
418 (1992).  Because the veteran has failed to state a claim 
for which relief can be granted with regard to his medical 
treatment at a non-VA medical facility for a nonservice-
connected disability for the period beginning March 30, 1997 
and ending April 1, 1997, his appeal must be denied.  See 
Sabonis, 6 Vet. App. at 430.



ORDER

Entitlement to reimbursement or payment of the cost of 
unauthorized non-VA 
inpatient medical care administered from March 30, 1997 and 
ending April 1, 1997 is denied. 



		
	S. L. KENNEDY
	Veterans Law Judge
	Board of Veterans' Appeals






